DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-11  in the reply filed on 04/14/2022 is acknowledged.

Claims 12-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 04/14/2022.
Specification
The disclosure is objected to because of the following informalities: 
In page 11 line 34, “effect” should read “affect”.
Appropriate correction is required.

This application does not contain an abstract of the disclosure as required by 37 CFR 1.72(b).  An abstract on a separate sheet is required.
Claim Objections
Claims 2-4, 8-10 are objected to because of the following informalities: 
In claim 8 line 1 and claim 10 line 1, delete the term “moreover” for clarity. 
In claim 9 line 2, change “the region of the incisors” to “a region of the incisors”.
In claim 10 line 5, “which pressing force presses” should read “wherein the pressing force presses”. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-11 are rejected under35 U.S.C. 112(b).

In Claims 1, 5-8, 10-11, the term “in particular” is used. It is unclear if the applicant is using
the term to qualify or assign structure to be doing the action that precedes the term or to
merely transition between limitations for an optional detail. For clarity and examination
purposes, the term “in particular” was understood to be an optional transition term (i.e. the limitation following “in particular” in the claim is not positively required, it is optional).
Claims 2-4 are rejected under35 U.S.C. 112(b) as they inherit the deficiencies of
claim 1 from which they depend.
Claim 6 recites the limitation “the anterior and posterior surface regions” but depends from claim 1. However, claim 1 lacks antecedent basis for the limitation. For examining purposes, the claim was interpreted to be dependent off of claim 5 instead of claim 1. 
Claim 6 recites the limitation “wherein a spacing between the anterior and posterior surface regions is in each case 0.1 to 0.6, in particular 0.2 to 0.4, times a dentition range from the front to rear”. It is unclear what “each case” the applicant is referring to. Also, it is unclear whether the applicant is referring to the space between the anterior and posterior surface regions gradually gets larger or reduces in size going from front to rear. For examining purposes, the limitation was best understood as “wherein a spacing between the anterior and posterior surface regions is configured to be 0.1 to 0.6 times the size of the corresponding tooth taken from the front of the tooth to the rear of the tooth”. 
Claim 9 recites the limitation “a fastening possibility” in line 1 and depends from claim 1. However, claim 1 lacks antecedent basis for the limitation but claim 8 does provide proper antecedent basis. For examining purposes, claim 9 was construed to be dependent off of claim 8 instead of claim 1. 
Claim 10 recites the term “multiple parts” in line 2 and defines it as referring to “two parts”. The “multiple parts” is then referred to as “several parts” in lines 3-4. Dictionary.com defines “several” as “being more than two but fewer than many in number or kind”. The terms are not interchangeable since “multiple parts” was defined by the claim. The terms “multiple parts” and “several parts” contradict and present inconsistency, rendering the scope of the claim indefinite.  For examining purposes, the term “several parts” have been construed as “multiple parts” in lines 3 and 4.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lehner (DE3700142 A1, citations taken from English Translation provided).
Regarding claim 1, Lehner teaches a device (1, Figure 1) for reversibly releasable attachment to teeth of an upper jaw or lower jaw ([0024] lines 6-8), comprising: 
concave surface regions (5, 6, Figure 1, “slot”), each designed for contacting a lateral, in particular buccal, surface region of a tooth (refer to Figure 1) in order to produce in each case a form-fit engagement ([0029] lines 7-8), 
wherein masticatory surfaces of all the teeth remain free ([0010] lines 14-16, the device is paraocclusal), such that a chewing movement is not impeded ([0008] lines 1-3).  

Regarding claim 2, Lehner teaches the device as claimed in claim 1 (see rejection above), wherein the device has a horseshoe shape or a U shape (see figures 1-2).  

Regarding claim 4, Lehner teaches the device as claimed in claim 1 (see rejection above), wherein the surface regions of the device and the surface regions of the teeth (4) have at least in part a complementary surface shape ([0001] lines 1-10 and see figure 1).   

Regarding claim 5, Lehner teaches the device as claimed in claim 1 (see rejection above), wherein the surface regions of the device have at least three, in particular four, concave surface regions of the device (5, 6), in particular a left anterior, a left posterior, a right anterior and a right posterior surface region (see annotated Figure 1 below), wherein, between the anterior and posterior surface regions in each case, an intermediate portion of the device is provided (see annotated Figure 1 below) in which there are no contact regions with teeth or in which there are only contact regions without form-fit and/or force-fit engagement (refer to figure 1 below; the intermediate portions of the device includes intermediate portions on elements 7 and 9, which have no direct contact with the teeth).  

    PNG
    media_image1.png
    302
    353
    media_image1.png
    Greyscale



Regarding claim 7, Lehner teaches the device as claimed in claim 1 (see rejection above), wherein at least one of the surface regions of the device (11), in particular all of the surface regions of the device, is/are concave in two directions extending transversely, in particular perpendicularly, to each other ([0022] lines 8-11). Lehner teaches elements 5 and 6 have negative structure that allows the teeth of a user to be received by those elements, indicating that the negative space is concave in two directions in order to receive the specific anatomical structure of the teeth.  

Regarding claim 8, Lehner teaches the device as claimed in claim 1 (see rejection above), wherein the device moreover provides a fastening possibility (22, Figure 2) for an element, in particular a marker and/or a signal transmitter and/or a sensor and/or a light source and/or a bow (see figure 2).  

Regarding claim 9 (as best understood), Lehner teaches the device as claimed in claim 8 (see rejection above), wherein the fastening possibility is configured as a forwardly protruding arm arranged in the region of the incisors (refer to Figure 2).  

Regarding claim 10 (as best understood), Lehner teaches the device as claimed in claim 1 (see rejection above), wherein the device is designed in multiple parts, in particular in two parts ([0018] lines 1-2), and at least one coupling element (18, Figure 2) is moreover provided by means of which the multiple parts of the device can be coupled while the device is attached to the teeth (refer to figure 2), wherein the coupling of the multiple parts of the device causes a pressing force to be applied to the surface regions of the device, which pressing force presses these onto the lateral surface regions of the teeth, resulting in the form-fit engagement ([0029] lines 1-8).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Lehner (DE3700142 A1) in view of Khan (US Patent Application Pub No. US 2015/0289950A1).
Regarding claim 3, Lehner teaches the device as claimed in claim 1 (see rejection above). However, Lehner is silent to wherein the surface regions of the device and the surface regions of the teeth are each brought into contact and kept in contact by an elastomechanical force.    
Khan teaches an orthodontic aligner (see Khan Figure 1 and abstract) in the same field of endeavor of devices that attach to teeth of an upper or lower jaw with concave surface regions that receive teeth for providing a tight fit of the aligner onto teeth (Khan, [0007] lines 1-6). Khan teaches the aligner (11) inner surface that engages with the surfaces of the teeth is made from an elastic material to ensure that it can be mounted/demounted onto the teeth comfortably and decrease the likelihood of material fatigue of the device (Khan, [0130] and [0131]). Since the material is used is elastic and the device is made to exert forces on the teeth (Khan [0008] lines 1-6 and [0136] lines 10-12), Khan’s teachings indicate that the mechanical properties of the elastic material resiliently press on the teeth when the device is mounted, and therefore elastomechanical forces are present.
It would have been obvious for one having ordinary skill in the art before the effective filing date to modify the device of Lehner to have the surface region that contacts the surface region of the teeth be brought in contact and kept in contact via an elastomechanical force by making it from elastic material, as taught by Khan, because doing so provides comfort during mounting and dismounting the device, durability due to reduced material fatigue and better conformity of the device to the teeth due to its resilient properties which would enhance the distribution of forces on the teeth. 

Regarding claim 11, Lehner teaches the device as claimed in claim 1 (see rejection above), and wherein the device is produced from plastic ([0022] lines 1-8). However, Lehner is silent to the plastic being elastic.   
Khan teaches an orthodontic aligner (see Khan Figure 1 and abstract) in the same field of endeavor of devices that attach to teeth of an upper or lower jaw with concave surface regions that receive teeth for providing a tight fit of the aligner onto teeth (Khan, [0007] lines 1-6). Khan teaches the aligner (11) inner surface that engages with the surfaces of the teeth is made from an elastic material to ensure that it can be mounted/demounted onto the teeth comfortably and decrease the likelihood of material fatigue of the device (Khan, [0130] and [0131]). Khan further teaches that the elastic material can be thermoplastic polyurethane (TPU) ethylene vinyl acetate, and/or ethylene copolymer and vinyl acetate (EVA) (Khan, [0132] lines 1-8). 
It would have been obvious for one having ordinary skill in the art before the effective filing date to modify the device of Lehner to have the device be produced elastic plastic material, as taught by Khan, because doing so provides comfort during mounting and dismounting the device, durability due to reduced material fatigue and better conformity of the device to the teeth due to its resilient properties which would enhance the distribution of forces on the teeth. 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Lehner (DE3700142 A1) in view of Griffiths (US Patent Application Pub No. 2013/0122444).

Regarding claim 6 (as best understood), Lehner teaches the device as claimed in claim 5 (see rejection above). However, it does not teach wherein a spacing between the anterior and posterior surface regions is configured to be 0.1 to 0.6 times the size of the corresponding tooth, taken from the front of the tooth to the rear of the tooth. 
Griffiths teaches a dentition retaining apparatus (110) in the same field of endeavor of retaining arcs for attaching to the teeth of the jaw of a patient (Griffiths abstract and see Figure 13). Griffiths teaches the apparatus is made of plastic that may shrink to move the apparatus in the direction of and against the teeth, which will result in a better fit of the retainer to the teeth ([0071] lines 16-20). 
It would have been obvious for one having ordinary skill in the art before the effective filing date to modify the device of Lehner to have a spacing between the anterior and posterior surface regions be smaller in size than the corresponding tooth, because as taught by Griffiths, shrinking of a retainer will ensure a better fit of the retainer to the form of the teeth, and henceforth will achieve the desired result (i.e. force-fitted to the teeth). One of ordinary skill in the art would expect the range of 0.1 to 0.6 times the size of a tooth because it is one range of finite options for achieving a snap-fit engagement without it being unreasonably small which may then to damage the teeth of a patient. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 attached to this Office Action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINA FARAJ whose telephone number is (571)272-4580. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on (571) 270-5085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LINA FARAJ/               Examiner, Art Unit 3772                                                                                                                                                                                         
/JACQUELINE T JOHANAS/               Supervisory Patent Examiner, Art Unit 3772